Case 4:19-mj-00105 Document 2 Filed on 06/18/19 in TXSD Page 1 of 2

AO 93 (Rey. 01/09) Search and Seizure Warrant (Page 2)

 

 

Return

 

 

 

 

 

 

Cas@ Mo* _ Ui" arrant executed: Copy ofywarrant and inventory left with:
H1 G 0 | “ pHa OGL W/E
Inventory made in the mare : aT | rs

 

 

Inventory of the property tdken and name of any person(s) seized:

pf)

 

David J. Bradley, Clerk of Courg

 

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.

  
    

    

Executing officer’s signature

Loraler , Spec

Printed name dnd title

Sade

 

 

 

 
4

Case 4:19-mj-00105 Document 2 Filed on 06/18/19 in TXSD Page 2 of 2

AQ 93 (Rey. 01/09) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Texas

~~ 19-01 00M

Rosh E P Cina bet ¥

muons

SEARCH AND SEIZURE WARRANT — ATT SST: on ipo iin lS

Wy eared
aN

gE

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Samsung Model SMN9005, IME! 352828063561359,
S/N R58F81AH4GW. See Attachment A.

Net et Ne ee ee

  

i

To: Any authorized law enforcement officer ny is

An application by a federal law enforcement officer or an attorney for the government requests the search

of the following person or property located in the Southern District of Texas
eee. ————_—_!exas.

(identify the person or describe the property to be searched and Sive its location):
Samsung Model SMN$005, IMEI 352828063561 359, S/N R58FB81AH4GW. See Attachment A.

The person or property to be searched, described above, is believed to conceal (identify the person or describe the

Property to be seized):
Evidence and instrumentalities of a crime.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.
YOU ARE COMMANDED to execute this warrant on or before ( G; /
(not to exceedfi f¥days)

@ in the daytime 6:00 a.m, to 10 p.m. Oat any time in the day or night as I find reasonabfe éause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge

Nancy K. Johnson
(name)
C7 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) (for —___ days (not to exceed 30).
Oluntil, the facts justifying, the later specific datg

    

Date and time issued: 1/18/2019 0:00 am

 

 

ited States Mao
Printed name and title

 

City and state: Houston, Texas istrate Judge
